Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022, that includes a response to the Final Office Action mailed May 9, 2022, has been entered. Claim 36 has been amended; claims 1-35 have been canceled; and no claims have been newly added. Claim 36 is under examination.
Claim Objections
Claim 36 is objected to because there appears to be an extraneous comma between “formulation” and “comprising”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 stipulates that the medical device comprises a matrix which is “homogeneous”. The original specification does not disclose a “homogeneous matrix”, or even the term “homogeneous” anywhere at all. One of ordinary skill in the art does not typically think of a matrix as being homogeneous e.g. like a solution, and it would not be generally understood simply from “matrix” that there is a “homogeneous” character to it. On the contrary, paragraph [0045] discloses “the hydrophobic polymer shall form the matrix and the acidic-pH sensitive polymer shall be the component embedded in the hydrophobic matrix”. This would appear to describe two structural phases, and at the very least there is nothing in this described structure that necessarily requires a “homogeneous” character. 
This constitutes new matter.  
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint 
inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 stipulates that the medical device comprises a matrix that is “homogeneous”. The term “homogeneous” as it pertains to a solid matrix is not defined by the claim or the specification. Indeed, the phrase “homogeneous matrix” or even the term “homogeneous” appears nowhere at all in the specification. One of ordinary skill in the art does not typically think of a matrix as being homogeneous e.g. like a solution. On the contrary, paragraph [0045] discloses “the hydrophobic polymer shall form the matrix and the acidic-pH sensitive polymer shall be the component embedded in the hydrophobic matrix”. This would appear to describe two structural phases, and at the very least there is nothing in this described structure that necessarily requires a “homogeneous” character. It would appear that Applicant is somehow employing the term to have an unconventional meaning without even defining it. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
***For examination at this time, the term “homogeneous” is being interpreted as intended to mean that “the polymers are blended together in a manner that they are relatively evenly dispersed”.
Claim 36 stipulates that the medical device comprises a matrix “obtainable by applying and drying a liquid precursor composition” which comprises the recited elements. One of ordinary skill in the art cannot definitively ascertain whether all of the elements in the precursor composition are necessarily in the final matrix composition. For example, one of ordinary skill in the art cannot definitively ascertain whether the fin al matrix composition necessarily contains or necessarily excludes the volatile carrier, which may or may not be completely removed during the manufacturing and drying process. At the very least, what is “evaporated during drying”, and to what extent, depends, in part, on the conditions of the drying, which are not even specified.
Claim 36 specifies in a wherein clause that “the weight ratio between said ethylcellulose and said dimethylaminoethyl methacrylate copolymer is larger than 1”. One of ordinary skill in the art cannot definitively ascertain whether the ethylcellulose to dimethylaminoethyl methacrylate copolymer weight ratio is larger than 1, or rather whether the dimethylaminoethyl methacrylate copolymer to ethylcellulose weight ration is larger than 1, or either one.
Claim 36 stipulates in a wherein clause that “said infection is…caused by a pathogen comprising a Streptococcus, Staphylococcus mutans, Staphylococcus intermedius, Escherichia coli, and combinations”, which renders the claim indefinite. One of ordinary skill in the art would understand from the expression “comprising A, B, C, and D” that each of A, B, C, and D is required, i.e. in combination. One of ordinary skill in the art thus would not understand the expression “comprising A, B, C, D, and combinations thereof”. In claim 36, because of the “and”, one of ordinary skill in the art would understand that each one of the enumerated pathogens is included already, i.e. in combination. Therefore, with the appended “and combinations” the expression is rendered indefinite. 
Claim Interpretation
To be clear on claim interpretation, it is hereby noted that although claim 36 recites “wherein said dimethylaminoethyl methacrylate copolymer has an enhanced solubility at about or below pH 6.0”, and further recites “wherein said infection is characterized by a reduction of the pH in the environment of said infection”, the claim in fact places no specific limitations at all whatsoever on the actual pH of the composition being applied, or on the actual pH of the environment of the infection, even if there is an actual infection present. Indeed, because the claim encompasses within its purview “preventing” of the infection, no infection at all need even be present. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter (U.S. Patent Application Pub. No. 2008/0194707), in view of Friedman et al. (J Dent Res. 1985; 64(11): 1319-1321), and the Eudragit Brochure (Evonik [online]; which Applicant submitted in the Information Disclosure Statement (IDS) filed August 22, 2016).
Applicant Claims
Applicant's elected subject matter is directed to a method for reducing the rate of an infection (e.g. CAUTI) comprising administering to a patient in need thereof, excluding oral cavity, a catheter coated by a sustained-release matrix formulation comprising ethyl cellulose (i.e. a hydrophobic polymer); dimethylaminoethyl methacrylate copolymer (i.e. EUDRAGIT E; e.g. an acid-pH sensitive polymer); and at least one therapeutic agent, e.g. chlorhexidine; wherein the weight ratio between said at least one hydrophobic polymer and said at least one acid-pH sensitive polymer is larger than 1.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Potter discloses a medical device for the treatment and prevention of microbial infections, preferably a urinary catheter film coated by a sustained-release matrix formulation comprising at least one hydrophobic carrier polymer, e.g. polyvinyl chloride, having dispersed within at least one pH sensitive polymer, e.g. preferably EUDRAGIT polymers, which most preferably forms 10-20 wt% of the matrix, and at least one therapeutic agent, e.g. chlorhexidine (i.e. a broad spectrum antibacterial agent); wherein the weight ratio between said at least one hydrophobic polymer and said at least one pH sensitive polymer is e.g. about 5:1, and wherein release of the therapeutic agent occurs e.g. when the pH drops and over e.g. 4 days (i.e. 96 hours) (abstract; paragraphs 0001, 0005, 0007, 0009-0016, 0019, 0022, 0024-0026, 0031, 0033, 0046, 0053, 0056, 0068, 0069; Table 6).
Friedman et al. disclose a medical device coated by a sustained-release film comprising ethylcellulose (i.e. a hydrophobic polymer), having embedded within at least one therapeutic agent.
Eudragit Brochure discloses that EUDRAGIT E copolymers (i.e. dimethylaminoethyl methacrylate copolymers) are cost effective and ideally suited for including in film coatings, provide a smooth and glossy surface, provide excellent film adhesion to the underlying substrate, protect the active agent from moisture, and impart acidic-pH sensitive release of the active agent below pH 5.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Potter does not explicitly disclose that the hydrophobic polymer is ethylcellulose, and that the pH sensitive polymer is dimethylaminoethyl methacrylate copolymer (i.e. EUDRAGIT E) that has an enhanced solubility at about or below pH 6.0. These deficiencies are cured by Friedman et al. and the Eudragit Brochure.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the respective teachings of Potter, Friedman et al., and the Eudragit Brochure, outlined supra, to devise Applicant's claimed method.
Potter discloses a medical device, e.g. urinary catheter, film coated by a matrix formulation comprising at least one hydrophobic carrier polymer and at least one pH sensitive polymer that controls release of the therapeutic active agent, for the treatment or prevention of microbial infections; wherein the polymer coating is a “thin film” and provides sustained release over a period of at least 96 hours. Since Potter discloses that the pH sensitive polymer can be a EUDRAGIT copolymer (paragraph 0031), that the selection of pH sensitive polymer permits control of the active agent release profile within the desired pH range, and that it is well known in the art to employ pH sensitive polymer matrices to release an active agent when the pH drops (i.e. becomes more acidic) (paragraphs 0007, 0031); since Friedman et al. disclose that ethylcellulose (i.e. a hydrophobic polymer) can be successfully employed as a carrier polymer for sustained-release film coatings having embedded therein an active, which coatings are for direct application to medical devices; and since the Eudragit Brochure discloses that EUDRAGIT E copolymers (i.e. dimethylaminoethyl methacrylate copolymers) are cost effective and ideally suited for including in film coatings, provide a smooth and glossy surface, provide excellent film adhesion to the underlying substrate, protect the active agent from moisture, and impart acidic-pH sensitive release of the active agent below pH 5; one of ordinary skill in the art would be motivated to employ ethyl cellulose as the hydrophobic polymer and a EUDRAGIT E copolymer as the "acid-pH sensitive" copolymer in the Potter et al. urinary catheter, and to administer the resulting urinary catheter to a patient in need thereof, with the reasonable expectation that the resulting film coating matrix will successfully adhere to the underlying medical device substrate, will protect the active agent from moisture, and will facilitate the acidic-pH dependent release of the active agent when the pH drops to pH below 5, thereby facilitating the treatment and prevention of microbial infection.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered but they are not found persuasive.
i) Applicant contends that “none of the cited art, alone or in combination, teaches or suggests a medical device with a coating that reduced the prevalence of an infection caused by specific pathogens that lower the pH of their environment”. 
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art, in following the cited prior art, would arrive at a method of treating or preventing an infection by administering to a patient in need thereof a medical device coated with the sustained release matrix composition described in the claim. It is further noted that the device coating composition would contain an antimicrobial agent, e.g. chlorhexidine, a broad-spectrum antimicrobial well known to be effective against Streptococcus, Staphylococcus, and E. Coli bacteria.
2. Although the claim recites “wherein said dimethylaminoethyl methacrylate copolymer has an enhanced solubility at about or below pH 6.0”, and further recites “wherein said infection is characterized by a reduction of the pH in the environment of said infection”, the claim in fact places no specific limitations at all whatsoever on the actual pH of the composition being applied, or on the actual pH of the environment of the infection, even if there is an actual infection present. 
3. Indeed, because the claim encompasses within its purview “preventing” of the invention, no infection at all need even be present. Since no infection need even be present, there is no requirement for the actual physical presence of Streptococcus, Staphylococcus or E. coli bacteria, and no requirement for any actual reduction of the pH of the environment in which the device is located. 
4. Nevertheless, Potter explicitly discloses that in one embodiment, their invention pertains to treating microbial infections by controlled release of an active agent from a device when the pH decreases (see paragraphs 0001, 0007). Hence, from this express disclosure of Potter that their method treats an infection with formulations sensitive to pH decrease, one of ordinary skill in the art would thus expect success in treating an infection with formulations sensitive to pH decrease, regardless of the microbe that triggers the pH decrease. 
5. Again, Potter employs e.g. chlorhexidine, a well-known broad-spectrum antibacterial agent effective against Streptococcus, Staphylococcus, and E. Coli bacteria. Hence, even if these bacteria were actually physically present and causing the pH decrease in the environment, which is not even a requirement of the claimed method, there would be a reasonable expectation of success in treating such bacteria.
ii) Applicant contends that “the factual declaration of Professor Friedman has demonstrated beyond any possible doubt that the system as claimed behaves differently from the system described in Potter” as “the results presented by Professor Friedman attest to a material difference in the structure obtained using an embodiment of the claimed invention”, i.e. without PEO and made by solvent casting, and that while the presently claimed method requires employing a matrix that is “homogeneous”, the Potter matrix is not “homogeneous”. 
The Examiner, however, would like to point out the following:
1. As already noted, supra, a “homogeneous” matrix is new matter. The term “homogenous” appears nowhere at all in the original specification and claims. 
2. Claim 36 says nothing at all about “solvent casting”, and the matrix need not be made by solvent casting. Indeed, just like for “homogeneous”, there also appears to be no mention at all of “solvent casting” anywhere at all in the original specification and claims. Hence, solvent casting in particular does not appear to have been clearly contemplated at the time of filing the present application. On the contrary, the original specification, in paragraph [0034], discloses that “the liquid precursor composition is to be applied by brushing, dipping, spraying, etc. on the surface”. Paragraph [0065] provides that “the solidification of the liquid precursor of the invention into a solid matrix can take place naturally…or can be facilitated by applying gentle heated air flow”. Finally, Potter does not necessarily require PEO. Rather, Potter provides that the composition can include e.g. either a water-sensitive polymer, such as PEO, or a pH sensitive polymer, e.g. such as a EUDRAGIT polymer.
3. While Potter does not explicitly disclose that their matrix is “homogeneous”, neither does Applicant’s original specification and claims. As noted, supra, the term “homogeneous” is being interpreted for examination at the present time as intended to mean that “the polymers are blended together in a manner that they are relatively evenly dispersed”. Again, Applicant’s specification, at paragraph [0045], discloses “the hydrophobic polymer shall form the matrix and the acidic-pH sensitive polymer shall be the component embedded in the hydrophobic matrix”. Potter discloses this very property. Potter discloses a blend of e.g. a pH sensitive polymer and a carrier polymer, in which the pH sensitive polymer is “adequately dispersed” within the carrier polymer. One of ordinary skill in the art would understand this to mean that the pH sensitive polymer is fairly evenly dispersed within the carrier polymer, and Applicant has provided no hard evidence to the contrary. While Applicant continues to assert that their matrix is manufactured by a different method than that employed by Potter, there is no evidence that the resulting matrix compositions are significantly distinct. On the contrary, they appear to be the very same, with a pH sensitive polymer evenly dispersed within the carrier polymer. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617